Mr. Justice Grier
delivered the opinion of the court:
The plaintiff’s claim in this case is on a contract made with Major DuBarry, an assistant commissary of subsistence, act*33iDg in bebalf of the United States. The only question of law raised upon the record was whether the written agreement between the parties should be received as the correct exponent of the contract, or the correspondence between them which preceded it.
The question of fraud or mistake was one of fact, and was negatived by the finding of the court, which is conclusive here. The question of law ought not to have been made either in that court or here. Let the judgment of the Court of Claims be
AFFIRMED.